DETAILED ACTION
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cynthia Gilbert on 09/20/2021.

Claims 1, 2, 4, 5, 8, 9, 11-14 are allowed.

EXAMINER’S AMENDMENT
The application has been amended as follows: 
(Currently amended)	A system for testing a game build on top of a rendering engine, the system comprises:
an agent configured for running on a first computing device, wherein said first computing device is configured for running a game, and wherein said game is built on top of a rendering engine;
a microservice embedded in said rendering engine;
a test framework installable on a second computing device, said test framework is configured for receiving one or more instructions related to a test of said game from a user and for transmitting said one or more instructions to said microservice through said agent, said one or more instructions being for interacting with a graphical element of said game;
wherein said agent is further configured for forwarding said instructions between said test framework and said microservice; wherein said microservice comprises API (application programming interface) commands configured for extracting one or more instructions and for providing to said test framework an 
wherein said test framework is further configured for interacting with said one or more properties via (i) the window manager, (ii) the agent, and (iii) the UI controller of the operating system, and wherein said test framework is further configured for utilizing said one or more properties for said interacting with said graphical element while operating game to test said game.

(Previously presented) The system of claim 1, wherein said test framework is further configured for interacting with said one or more properties, received from said agent.

(Canceled)

(Previously presented) The system of claim 1 wherein said one or more instructions comprises a selection of said one or more properties and wherein said test framework is further configured for receiving from said user said selection of said one or more properties to be tested and for interacting only with said selection.

(Previously presented) The system of claim 1 wherein said one or more properties comprise at least one member of a group consisting of visibility on a screen or scene, size, position, clickability and touchability.
 
(Canceled).

(Canceled).

(Currently amended) A method for testing a game build on top of a rendering machine comprises:
receiving, by a test framework installed on a first computing device, from a user, one or more instructions related to a test of a game built on top of a rendering engine executing on a second computing device, wherein the one or more instructions include one or more instructions for extracting one or more properties of a graphical element of the game the test framework an access to the one or more properties;
transmitting, by the test framework, the one or more instructions to an agent executing on the second computing device;
receiving, by a microservice embedded in the rendering engine executing on the second computing device, from the agent, the one or more instructions;
extracting, by the microservice, the one or more properties of the game the one or more instructions, wherein extracting further comprises bypassing a window manager and a user interface (UI) of an operating system of the second computing device;
providing, by the microservice, to the test framework, the access to the one or more properties; and
testing, by the test framework, the game by utilizing the one or more properties for interacting with the graphical element, wherein said test framework is configured for interacting with the one or more properties via (i) the window manager, (ii) the agent, and (iii) the UI controller of the operating system.

(Previously presented) The method of claim 8 wherein said one or more instructions comprises a selection of said one or more properties and further comprising receiving from said user said selection of said one or more properties to be tested and interacting only with said selection.

(Canceled)

(Previously presented) The system of claim 1 wherein said microservice is further configured for detecting said graphic element prior to said extracting.

(Previously presented) The method of claim 8 further comprising detecting, by the microservice, said graphic element prior to said extracting, wherein said detecting bypasses the window manager and the UI controller layer.

(Previously presented) The system of claim 1 wherein said agent is a proxy agent.

(Previously presented) The method of claim 8, wherein said agent is a proxy agent.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The following prior art were considered but do not teach applicant’s limitations of testing, by the test framework, the game by utilizing the one or more properties for interacting with the graphical element, wherein said test framework is configured for interacting with the one or more properties via (i) the window manager, (ii) the agent, and (iii) the UI controller of the operating system, whether viewed alone or in combination with one another.
 Scallie et al. (US-PGPUB-NO: 2002/0154214 A1)
 Cinar (US-PGPUB-NO: 2013/0305222 A1) teaches remotely testing an application on a device that is connected via an agent to control signals, configurations and data for said application to a test workbench.
 Matsuo et al. (US-PGPUB-NO: 2005/0228621 A1) teaches terminal emulation program and effective technology applied to a load test of a network.
 Alexeevich et al. (US-PGPUB-NO: 2016/0140033 A1) teaches a test bundling and batching by a test execution framework.
 Noro et al. (US-PGPUB-NO: 2005/0209994 A1) teaches a database system capable of dynamically offering a user interface that is suitable for the tendency in user’s action to a database.
 Mir et al. (US-PGPUB-NO: 2011/0138314 A1) teaches updating a taskbar, generated and displayed by a local computer, with a user interface element representative of a remote application executing on a remote computer and application output generated by the remote application. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENIN PAULINO whose telephone number is (571)270-1734.  The examiner can normally be reached on Week 1: Mon-Thu 7:30am - 5:00pm Week 2: Mon-Thu 7:30am - 5:00pm and Fri 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Chat C Do/Supervisory Patent Examiner, Art Unit 2193